When this case was before us at December Term, 1855, (ante 302,) a suggestion was made (for the consideration of counsel) that the plaintiff was too late in making his application, for the reasons which are there stated, and reference was made to the principle established by the case ofMcDowell v. Simms, 45 N.C. 130. The question is now presented for a direct decision. There has been no amendment of the pleadings; no additional facts are brought out by the proofs, nor have we been favored with any argument of counsel to meet the difficulties which are there plainly pointed out as standing in the way of the plaintiffs. The consideration which we then bestowed upon the subject, inclined us to an opinion against the plaintiffs; the reflection which we have since bestowed upon it, satisfies us that the plaintiffs, at the time the bill was filed, had no equity, and that the principle established by McDowell v. Simms applies to our case.
Per curiam.
Bill dismissed.
Cited: Stanton v. Hughes, 97 N.C. 321. *Page 296 
(357)